Order, Supreme Court, New York County (Arlene Silverman, J.), entered on or about June 9, 2005, which adjudicated defendant a level three sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The People met their burden of establishing, by clear and convincing evidence, risk factors bearing a sufficient total point score to support a level three sex offender adjudication. At the very least, defendant’s prison disciplinary record clearly war*269ranted assessment of 10 points under the risk factor for conduct while confined (see People v Chabrier, 38 AD3d 355 [2007], lv denied 9 NY3d 801 [2007]), and these points alone, when added to 100 undisputed points, brought him up to the level three threshold. We have considered and rejected defendant’s remaining arguments. Concur—Tom, J.P., Saxe, Sullivan, Gonzalez and Sweeny, JJ.